People v Duchatellier (2016 NY Slip Op 02850)





People v Duchatellier


2016 NY Slip Op 02850


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-11269
 (Ind. No. 14-00102)

[*1]The People of the State of New York, respondent,
v Peterson W. Duchatellier, appellant.


Bruce A. Petito, Poughkeepsie, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Elizabeth L. Schulz and Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered November 19, 2014, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review, since he did not move to withdraw his plea on this ground prior to the imposition of sentence (see CPL 220.60[3]; People v Clarke, 93 NY2d 904, 906; People v Andrea, 98 AD3d 627). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here because the defendant's plea allocution did not cast significant doubt upon his guilt, negate an essential element of the crime, or call into question the voluntariness of the plea (see People v Lopez, 71 NY2d 662, 666; People v Gibson, 95 AD3d 1033).
The defendant's contentions regarding the factual sufficiency of the plea allocution and the excessiveness of his sentence are precluded by his valid waiver of the right to appeal (see People v Sanders, 25 NY3d 337, 340-341; People v Ramos, 7 NY3d 737; People v Crews, 92 AD3d 795; People v Hardee, 84 AD3d 835). The defendant's contention regarding the evidence presented before the grand jury is precluded both by his plea of guilty (see People v Konieczny, 2 NY3d 569, 572; People v Hansen, 95 NY2d 227, 233; People v Woods, 115 AD3d 997) and his valid waiver of the right to appeal (see People v Guerrero, 126 AD3d 613, 614; People v Howard, 119 AD3d 1090, 1091).
LEVENTHAL, J.P., SGROI, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court